
	

113 HR 2389 IH: IRS Verification Act
U.S. House of Representatives
2013-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2389
		IN THE HOUSE OF REPRESENTATIVES
		
			June 14, 2013
			Mr. Meadows (for
			 himself, Mr. Bridenstine,
			 Mr. Duncan of South Carolina,
			 Mr. Broun of Georgia,
			 Mr. Jones,
			 Mr. Hudson,
			 Mr. Salmon, and
			 Mr. Yoho) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means, and in addition to the Committees on
			 Energy and Commerce,
			 Education and the
			 Workforce, the
			 Judiciary, Natural
			 Resources, and House
			 Administration, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To require the Inspector General for Tax Administration
		  to audit the Internal Revenue Service.
	
	
		1.Short titleThis Act may be cited as the
			 IRS Verification
			 Act.
		2.Audit of the Internal
			 Revenue Service by the Inspector General for Tax Administration
			(a)In
			 generalThe Inspector General
			 for Tax Administration shall audit the Internal Revenue Service for the period
			 beginning January 1, 2010, and ending on the date of the enactment of this Act.
			 The audit shall be conducted in accordance with section 5(a) of the Inspector
			 General Act of 1978 and shall include, but need not be limited to, a report on
			 the items specified by paragraphs (1) through (13) (other than paragraph (10))
			 of such section.
			(b)Prohibition on
			 expending funds for Patient Protection and Affordable Care Act until audit is
			 submitted to CongressNo amount made available for any program,
			 project, or activity to carry out the Patient Protection and Affordable Care
			 Act or any amendment made by such Act may be obligated or expended after the
			 date of the enactment of this Act until a report of the audit required by
			 subsection (a) is submitted to the Congress.
			
